DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
In line 5 of claim 1, “second conductive type” should be “first conductive type”. See, for example, previously presented claim 5, where the polysilicon layer is recited to have first conductive type dopants. Additionally, see withdrawn claim 6. Similarly, in line 8 of claim 1, “first conductive type dopants” should be “second conductive type dopants” as previously set forth in claim 5. For the purpose of examination, the limitations have been interpreted to be what it is suggested above.
In line 7 of claim 19, “a second conductive type” should be “the first conductive type” as set forth above. Similarly, in line 9 of claim 19, “first conductive type dopants” should be “second conductive type dopants”, as set forth above. For the purpose of examination, the limitations have been interpreted to be what it is suggested above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitations "a front surface of the single crystal silicon semiconductor substrate" and “a back surface of the single crystal silicon semiconductor substrate” in lines 2-4.  However, claim 19 from which it depends upon already recites “a first surface of a single crystal silicon semiconductor substrate” and “a second surface of the single crystal silicon semiconductor substrate”, such that it is unclear if there is a difference between the surfaces recited. Clarification is required. For the purpose of examination, the front and second surfaces of the single crystal silicon semiconductor substrate are interpreted to be directed to the same element and the back and first surfaces of the single crystal silicon semiconductor substrate are interpreted to be directed to the same element.
Claims 39 and 40 recite the limitation "second crystals…placed in the polysilicon layer" in lines 2-3. However, the instant specification discloses the metal crystals are formed in paragraphs [00198] and [00216]-[00220] and in paragraphs [00234] and [00235] that whether or not metal crystals penetrate the tunnel layer depends upon the temperature of the thermal treatment process. Paragraph [00198] states “metal extracted from the first electrode 150 during the thermal treatment process for forming the first electrode 150 is recrystallized to form the plurality of metal crystals MC”, such that it is unclear how the crystals can be “placed” in the polysilicon layer as claimed when placing suggests it was deposited in the layer, which is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 12-14, 16, 19-25, 29, 36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20140120992; see English machine translation) in view of Borden et al. (US 2009/0314341) and in view of Hama et al. (US 2011/0143486).
Regarding claim 1, Park discloses a solar cell (100; see Figure 1), comprising: 
a single-crystal silicon semiconductor substrate (10) having a first conductive type ([0015]); 
a polysilicon layer (30) formed entirely on a first surface of the single-crystal semiconductor substrate (back surface; see Figure 1) and doped with the first conductive type dopants ([0038]); 
an oxide layer (44; an oxide; [0035]) disposed between the single-crystal semiconductor substrate and the polysilicon layer (see Figure 1);
a diffusion region (20) doped with a second conductive type dopants ([0026]) and formed at a second surface of the single-crystal silicon semiconductor substrate (see Figure 1); 
a dielectric film (31; [0042]) covering the polysilicon layer (see Figure 1); 
a first electrode (34) connected to the polysilicon layer through the dielectric film ([0044]; see Figure 1); 
a passivation film (21) on the diffusion region (see Figure 1); and


Borden discloses a silicon solar cell (see Figure 1B) comprising:
a diffusion barrier layer (tunnel dielectric 104; abstract) on a rear surface of the silicon substrate (see Figure 1B);
a polysilicon layer (p-poly 106 and n-poly 108) on the diffusion barrier layer (see Figure 1B) having a thickness between 50 and 200 nm ([0020]); 
a dielectric film (p-SOG 114) covering the polysilicon layer (see Figure 1B); and
a first electrode (contacts 110) connected to the polysilicon layer through the dielectric film (see Figure 1B).
As Park is not limited to any specific examples of the thickness of the polysilicon layer and as a thickness between 50 and 200 nm for the polysilicon layer was well known in the art before the effective filing date of the claimed invention, as evidenced by Borden above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable thickness for the polysilicon layer, including a thickness between 50 and 200 nm in the device of Park.  Said combination would 

Additionally, Hama discloses printing an electrode material paste (7a/6a) on a passivation layer (3/4) (see Figure 2-8), wherein the electrode material paste is fired at a temperature between 750 oC to 900 oC to form the electrode ([0069]).
As modified Park is not limited to any specific examples of the firing temperature of the electrode material and as a temperature between 750 oC to 900 oC was well known in the art before the effective filing date of the claimed invention, as evidenced by Hama above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable temperature to form the electrodes, including a  firing temperature between 750 oC to 900 oC in the device of modified Park.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference (between 750 oC and 870 oC) because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

oC, as set forth above, and therefore is substantially the same as the solar cell of claim 1 as described in the instant specification in paragraphs [0090], [0234], and [0367], it will, inherently, display the recited properties and features.  See MPEP 2112.01.
Regarding claim 2, modified Park discloses all the claim limitations as set forth above, and further discloses the first electrode comprises a plurality of first finger electrodes (34a) spaced apart from each other and extended in parallel in a first direction (see Figure 2), and wherein the second electrode comprises a plurality of second finger electrodes (24a) spaced apart from each other and extended in parallel in the first direction (see Figure 2) ([0046]).
Regarding claim 3, modified Park discloses all the claim limitations as set forth above, and further discloses the first electrode further comprises a first bus bar (34b) connected to the plurality of first finger electrodes (see Figure 2), and 
wherein the second electrode further comprises a second bus bar (24b) connected to the plurality of second finger electrodes (see Figure 2) ([0046]).
Regarding claim 12, modified Park discloses all the claim limitations as set forth above, and further discloses the second surface of the single crystal silicon semiconductor substrate is 
Regarding claim 13, modified Park discloses all the claim limitations as set forth above, and further discloses all of the plurality of first finger electrodes and the first bus bar are connected to the polysilicon layer through the dielectric film ([0047]).
Regarding claim 14, modified Park discloses all the claim limitations as set forth above, and further discloses all of the plurality of first finger electrodes and the first bus bar have a single layer structure or a double layer structure (the plurality of first finger electrodes and the first bus bar have a single layer structure).
Regarding claim 16, modified Park discloses all the claim limitations as set forth above, and further discloses the dielectric film and the passivation film are formed of a plurality of layers (passivation film 21 and anti reflection film 22 and passivation film 31 and anti reflection film 32; see Figure 1).
Regarding claim 19, Park discloses a method for manufacturing a solar cell (100; see Figure 1), the method comprising: 
forming a oxide layer (44; an oxide; [0035]) on a first surface (rear surface) of a single crystal silicon semiconductor substrate (10) having a first conductive type ([0015]); 
forming an intrinsic semiconductor layer (30; it is disclosed the layer is doped separately) entirely on the oxide layer ([0038]; see Figure 1);
forming a polysilicon layer (30) by doping the intrinsic semiconductor layer with dopants of a first conductive type (as set forth above);

forming a dielectric film (31; [0042]) covering the polysilicon layer (see Figure 1); 
forming a passivation film (21) on the diffusion region (see Figure 1); 
forming a first electrode (34) connected to the polysilicon layer through the dielectric film ([0044]; see Figure 1); and 
forming a second electrode (24) connected to the diffusion region through the passivation film ([0032]), wherein the electrodes can be formed by deposition and printing ([0048]), but Park does not expressly disclose a contact area in which the first electrode is connected to the polysilicon layer, includes a plurality of metal crystals extracted from the first electrode, and wherein the plurality of metal crystals are formed at the polysilicon layer and are not formed at the oxide layer and the single-crystal semiconductor substrate.
Borden discloses a silicon solar cell (see Figure 1B) comprising:
a diffusion barrier layer (tunnel dielectric 104; abstract) on a rear surface of the silicon substrate (see Figure 1B);
a polysilicon layer (p-poly 106 and n-poly 108) on the diffusion barrier layer (see Figure 1B) having a thickness between 50 and 200 nm ([0020]); 
a dielectric film (p-SOG 114) covering the polysilicon layer (see Figure 1B); and
a first electrode (contacts 110) connected to the polysilicon layer through the dielectric film (see Figure 1B).
As Park is not limited to any specific examples of the thickness of the polysilicon layer and as a thickness between 50 and 200 nm for the polysilicon layer was well known in the art 

Additionally, Hama discloses printing an electrode material paste (7a/6a) on a passivation layer (3/4) (see Figure 2-8), wherein the electrode material paste is fired at a temperature between 750 oC to 900 oC to form the electrode ([0069]).
As modified Park is not limited to any specific examples of the firing temperature of the electrode material and as a temperature between 750 oC to 900 oC was well known in the art before the effective filing date of the claimed invention, as evidenced by Hama above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable temperature to form the electrodes, including a  firing temperature between 750 oC to 900 oC in the device of modified Park.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference (between 750 oC and 870 oC) because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific properties and features of the contact area in which the first electrode is connected to the polysilicon layer, wherein it includes a plurality of metal crystals extracted from the first electrode, and wherein the plurality of metal crystals are formed at the polysilicon layer and are not formed at the oxide layer and the single-crystal semiconductor substrate, it is noted that once the polysilicon layer is disclosed to have a thickness between 50 and 200 nm and the first electrode is formed through a firing temperature less than 870 oC, as set forth above, and therefore is substantially the same as the method of making the solar cell of claim 19 as described in the instant specification in paragraphs [0090], [0234], and [0367], it will, inherently, display the recited properties and features.  See MPEP 2112.01.
Regarding claim 20, modified Park discloses all the claim limitations as set forth above, and further discloses forming an opening portion in the dielectric film ([0044] of Park and Hama above).
Regarding claim 21, modified Park discloses all the claim limitations as set forth above, and further discloses the forming the opening portion in the dielectric film is performed by thermal treatment in the forming the first or second electrodes (as set forth above by Hama).
Regarding claim 22, modified Park discloses all the claim limitations as set forth above.
Hama further discloses the forming the first electrode comprises: 

performing thermal treatment on the pastes ([0068] and [0069]).
As modified Park is not limited to any specific examples of how the first electrode is formed besides being formed by deposition and printing, as set forth above, and as the method of printing a paste for the finger electrodes and bus bar and thermally treating the pastes to form an electrode was well known in the art before the effective filing date of the claimed invention, as evidenced by Hama above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable method of forming the first electrode in modified Park utilizing printing, including the method as disclosed by Hama in the method of modified Park.  Said combination would amount to nothing more than the use of a known process step for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 23, modified Park discloses all the claim limitations as set forth above, and further discloses in the forming the first electrode, a highest temperature for the thermal treatment is between 795oC to 870oC (as set forth above).
Regarding claim 24, modified Park discloses all the claim limitations as set forth above. Hama further discloses in the forming the first electrode, the paste for the first finger electrodes and the paste for the first bus bar are printed through a single process ([0068]).
Regarding claim 25, modified Park discloses all the claim limitations as set forth above.

Regarding claim 29, modified Park discloses all the claim limitations as set forth above, and further discloses the first surface of the silicon semiconductor substrate is a back surface of a semiconductor substrate (as set forth above).
Regarding claim 36, modified Park discloses all the claim limitations as set forth above, and further discloses forming another passivation film (22) covering the diffusion region ([0028]), but the reference does not expressly disclose the another passivation film is formed between the forming the diffusion region and the forming the dielectric film.
It is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP 2144.04. 
Therefore, it would have been obvious to one of ordinary skill in the art to have formed the another passivation film between the forming the diffusion region and the forming the dielectric film in the method of modified Park as the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Regarding claim 38, modified Park discloses all the claim limitations as set forth above, and further discloses the second electrode is a front electrode positioned on a front surface of the single crystal silicon semiconductor substrate (see Figure 1), and the first electrode is a back electrode positioned on a back surface of the single crystal silicon semiconductor substrate (see Figure 1).
claims 39 and 40, modified Park discloses all the claim limitations as set forth above.
Regarding limitations directed to specific properties and features of the plurality of metal crystals, such that they include first metal crystals which directly contact with the first electrode, and second crystals which are spaced apart from the first electrode and placed in the polysilicon layer, it is noted that once the solar cell and method of making the solar cell are disclosed to be substantially the same as the solar cell as described in the instant specification in paragraphs [0090], [0234], and [0367], it will, inherently, display the recited properties and features.  See MPEP 2112.01.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20140120992; see English machine translation) in view of Borden et al. (US 2009/0314341) and in view of Hama et al. (US 2011/0143486), as applied to claim 13, and further in view of Kim et al. (US 2014/0020747).
Regarding claim 15, modified Park discloses all the claim limitations as set forth above, and further discloses the plurality of first finger electrodes have a single layer structure (as set forth above), but the reference does not expressly disclose the first bus bar has a double layer structure.
Kim discloses a solar cell (100; see Figure 2) comprising an electrode structure (24) comprising a plurality of finger electrodes (24a) and a bus bar (24b) connected to the plurality of first finger electrodes (see Figure 2), wherein the bus bar has a double layer structure (see electrode structure in Figure 1, where it has a barrier layer 242 and a conductive layer 244).
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20140120992; see English machine translation) in view of Borden et al. (US 2009/0314341) and in view of Hama et al. (US 2011/0143486), as applied to claim 1, and further in view of Sun et al. (US 2009/0165855).
Regarding claim 17, modified Park discloses all the claim limitations as set forth above, but the reference does not expressly disclose a thickness of the polysilicon layer is greater than a thickness of the dielectric film.
Borden further discloses a thickness of the polysilicon layer is 50-200 nm ([0020]; as set forth above).
Sun discloses a solar cell (100), comprising: 

an oxide layer (106b; [0026]) on a first surface of the silicon semiconductor substrate (rear surface); 
a diffusion region (116; [0039]) at a second surface of the silicon semiconductor substrate (front surface); and
a dielectric film (108b; [0028]) on the oxide layer (see Figure 2), wherein a thickness of the dielectric film can be approximately 90 nm ([0039]).
As modified Park is not limited to any specific examples of the thickness of the dielectric film and as a dielectric film for the same purpose having a thickness of approximately 90 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Sun above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable thickness for the dielectric film, including a thickness of approximately 90 nm in the device of modified Park.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the thickness of the polysilicon layer to be greater than the thickness of the dielectric film in the device of modified Park so that adequate electrical contact can be made with the first electrode such that carriers generated within the solar cell can be carried out to an external load by the first electrode.
Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 12-17, 19-25, 29, and 36-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721